Citation Nr: 1222513	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-30 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for a left distal ulna fracture.

2.  Entitlement to service connection for a right wrist/hand disorder.

3.  Entitlement to service connection for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2001 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran's electronic Virtual VA file was reviewed in connection with this appeal.

The issues of entitlement to service connection for a right wrist/hand disorder and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left distal ulnar facture is characterized by mild deformity, painful motion, and slightly diminished grip strength.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for a 10 percent rating for a left distal ulnar fracture were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5211, 5213 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in September 2007 which explained the types of evidence that VA would obtain on behalf of the Veteran and what evidence it was the Veteran's responsibility to supply.  Although the letter did not contain information about what the evidence needed to show in order to establish service connection for a claimed disability, or explain how VA assigns ratings and effective dates for service connected disabilities, service connection for a left distal ulna fracture was granted so these errors were harmless.

The Veteran's claim for a higher initial rating for his left distal ulna fracture is a downstream issue from his claim for entitlement to service connection for that disability. The RO granted service connection for a left distal ulna fracture and assigned a noncompensable rating.  The Veteran then filed a notice of disagreement arguing that he should have received a higher rating. In these types of circumstances, VA is not required to issue a new VCAA letter.  See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  In this case, the Veteran was sent an SOC which addressed this issue in September 2008 as well as a supplemental statement of the case (SSOC) in August 2010.

In addition to the duties to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, and written statements that were submitted by the Veteran.  The Veteran was also afforded appropriate VA examinations in connection with his claim.

 Initial Rating

The Veteran contends that the symptoms of his left distal ulna fracture are more severe than are  encompassed by the currently assigned noncompensable rating.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Impairment of the ulna is rated pursuant to 38 C.F.R. § 4.71a, diagnostic code 5211.  A 0 percent rating applies when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  A 10 percent rating applies for malunion of the ulna with bad alignment, regardless of whether the impairment is on the dominant or the non-dominant side.  A 20 percent rating is assigned for nonunion in the lower half of the ulna, regardless of whether the impairment is on the dominant or non-dominant side, or for nonunion in the upper half with false movement without loss of bone substance or deformity on the non-dominant side.  A 30 percent rating is assigned for nonunion in the upper half with false movement without loss of bone substance or deformity on the dominant side, or for nonunion in the upper half with false movement with loss of bone substance (1 inch or more) and marked deformity on the non-dominant side.  A 40 percent rating is assigned for nonunion in the upper half with false movement without loss of bone substance or deformity on the dominant side, or for nonunion in the upper half with false movement with loss of bone substance (1 inch or more) and marked deformity on the dominant side.  38 C.F.R. § 4.71a, diagnostic code 5211.

However, if the ulna impairment affects motion of the forearm, a rating may also be assigned based on limited motion pursuant to diagnostic code 5213.  Limitation of supination to 30 degrees or less is assigned a 10 percent rating, r regardless of whether it is on the dominant or the non-dominant side.  A 20 percent rating applies for limitation of pronation with motion lost beyond last quarter of the arc, the hand does not approach full pronation regardless of whether it is on the dominant or on the non-dominant side, or when motion is lost beyond the middle of the arc on the non-dominant side.  A 30 percent rating applies when motion is lost beyond the middle of the arc on the dominant side.  There are also ratings assigned under diagnostic code 5213 for bone fusion, but that is not an issue in this case.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Veteran, who is right handed, had a left distal ulna fracture in service which was casted for approximately six weeks.  He had a prior fracture before service.  The Veteran felt that that treatment of his in service fracture gave him a 50 percent improvement.  He felt that his arm was not fully healed after it was taken out of the cast, and that military activities further impaired the healing of his arm.

The Veteran's left forearm was first examined by VA in September 2007.  At that time, the Veteran had complaints of pain in the left forearm which he described as moderate pain which occurs once every five days and lasts one hour.  He denied any weakness, stiffness, swelling, heat, redness, drainage, or instability.  He did not take any medications for his left forearm pain.  There was no history of infections to the left forearm and no constitutional symptoms of bone disease.  The Veteran reported that he had difficulty with pushing motions due to left forearm pain.  

Examination of the left forearm revealed mild deformity in the mid third aspect of the left forearm resulting in a mild curvature in the mid third aspect of the left forearm.  There was no false motion, shortening, intraarticular movement, malunion, nonunion, loss or motion, or flail joint.  There was mild to moderate tenderness in the mid third aspect of the left forearm but no edema, weakness, redness, or heat.  The Veteran had scars on his left forearm but these were from a surgery that took place prior to service and there were no symptoms referable to the scars.  

In May 2010 the Veteran submitted a written statement in which he asserted that he cannot lift heavy objects or exercise normally due to his left distal ulna fracture.  He reported that he had a noticeable bump on his left forearm.  He contended that he had chronic pain, debility, and curvature of the left forearm.  

The Veteran's left forearm was reexamined in June 2010.  At that time, the Veteran had full range of motion of the left forearm with moderate pain at 10 to 70 degrees of pronation and at 10 to 60 degrees of supination.  There were scars from prior to military service.  Left arm grip was slightly weaker than right arm grip.  The radial and ulnar pulses were intact.  Sensory and motor functions were intact.  Three repetitions of range of motion did not result in additional limitation by pain, fatigue, weakness, or lack of endurance.

Giving the benefit of the doubt the Veteran, the criteria for a 10 percent rating are met for the Veteran's forearm pain, painful motion, slight deformity, and slightly reduced grip strength on the left.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. 38 C.F.R. § 4.59.  The intention is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.  While the Veteran's left distal ulnar fracture does not involve a joint, the evidence shows painful motion of the forearm as a result of this disability, as well as other mild symptoms.  Viewed together, they warrant the minimum compensable rating of 10 percent which is available under diagnostic code 5213 for limitation of motion.  Additionally, 10 percent is the minimum rating under diagnostic code 5211 which rating applies for malunion of the ulna with bad alignment.  The Veteran's symptoms are not more severe than this as he does not even actually have malunion of the ulna, rather he has forearm pain, slight deformity, and slightly diminished grip strength.  A higher rating is not warranted because there was not a compensable level of limited motion, nonunion, false movement, or loss of bone substance.  While there was some deformity it was mild.  

Although the Veteran had another left ulnar fracture prior to service, there is no indication that the symptoms of these fractures can be separately quantified.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The benefit of the doubt was afforded to the Veteran in affording the 10 percent rating.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

A rating of 10 percent is granted for a left distal ulna fracture.  The appeal is allowed to this extent subject to the law and regulations governing the award of monetary benefits.

REMAND

On his application form dated in August 2007 the Veteran asserted that he had limited mobility of his right hand since January 2002.  In an undated letter, the Veteran wrote that he fractured his hand during boot camp and eventually his hand was casted for six weeks to heal.  He contends that his hand never properly healed and he has residuals of pain and weakness in his right hand.  Service treatment records confirm that the Veteran fractured his right scaphoid in January 2002 and it was casted for six weeks to heal.  The Veteran reinjured his right hand in a motor vehicle accident in June 2002.  Radiology reports done at that time showed mild deformity of the ring finger probably related to old trauma.  The Veteran complained of numbness of the right hand at that time.  

At a VA examination dated in September 2007 there was no claims file available for the examiner to review.  The examiner reported that the Veteran's right hand had symptoms referable to an in-service fracture of the second metacarpal bone which was casted for six weeks.  However, service treatment records do not reflect any fracture of the second metacarpal but rather, as noted, a scaphoid fracture involving the right wrist and an old injury to the right ring finger from an unknown cause for which the Veteran was apparently not treated.  A new VA examination is necessary in order to determine whether the Veteran has any current residuals of the right scaphoid fracture.  Additionally, an opinion should be obtained as to whether the "old injury" to the right ring finger occurred during the Veteran's service or was aggravated by his service, and if there are any residuals of that injury.  

The Veteran also claims that he hurt his back during service.  A June 2002 service treatment record reflects a complaint of low back strain after a motor vehicle accident.  In the September 2007 examination report, the examiner attributes the Veteran's low back problems to heavy lifting during military service.  However, this opinion seems to be based solely on information provided by the Veteran, and was made without review of the Veteran's service treatment records and the claims file.  Additionally, the examiner did not provide a diagnosis of the low back disorder.  An opinion should be obtained, that includes review of the claims file, as to whether the Veteran's back problems are in fact due to an in service disease or injury. 

Also, given the other needed development in this case, more recent treatment records should be obtained.

It is noted that two examinations are requested below.  While requested findings from the examiner(s) are set out in separate paragraphs, this should not be taken to mean that 2 separate exams must be conducted.  It is entirely possible that a single exam could be undertaken which would be responsive.  If that is the medical determination made, that is fine.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify all treatment that he received for his low back and right wrist/hand since June 2010.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should be afforded a VA examination to determine whether he has any residuals of an in service right scaphoid fracture.  The examiner must review the claims file in conjunction with the examination.  All symptoms and functional effects of the Veteran's right scaphoid fracture, if any, should be fully documented.  The examiner should also provide an opinion as to whether the injury to the Veteran's right ring finger occurred during the Veteran's service or was aggravated by his service, and if there are any residuals of that injury.  All residuals of the right ring finger injury should be set forth, if any.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder.  The examiner must review the claims file, including service treatment records, in conjunction with the examination.  If a back disorder is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) due to a disease or injury in service.  If the examiner is unable to provide the requested opinion without resort to undue speculation, he or she should explain why this is the case.  The examiner should also document all symptoms and functional effects of any diagnosed back disorder.

4.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


